DETAILED ACTION

Status of Claims
The following is a non-final, first office action in response to the communication filed 10/1/2019.  
Claims 1-20 are currently pending and have been examined.  

Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No. 14/588,320, filed 12/31/2014, has been received and acknowledged.

Information Disclosure Statement
Information Disclosure Statements received 5/3/2021, 1/20/2021, 10/20/2020, 9/30/2020, and 1/14/2020 have been reviewed and considered.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-6, 13-16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,430,858 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other, as claims 1-6, 13-16 and 18-19 of the instant application are taught entirely by claims 1, 4-9, 12-14, 17 and 18 of U.S. Patent No. 10,430,858 B1).

Claims 7, 9, 12, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,430,858 B1 in view of Smith. 
With respect to claims 7, 17 and 20, Smith discloses obtaining usage habits associated with the consumable; and wherein identifying the second replacement consumable is further based on improved performance of the second replacement consumable as compared to the consumable when used in a manner consistent with the usage habits (Smith [0006] This lamp's average life expectancy is approximately 10,000 hours, although the actual operational life can vary from lamp to lamp; Smith [0030] In one example, if the part being monitored is a lamp for an LCOS display in an HDTV, the part monitor can be a timer that measures the duration of operation of the LCOS display or the lamp itself and forwards a duration value to the appliance controller 202.. The lamp usage criterion can also be based on a number of on-off cycles or other various weighted parameters that account for other factors effecting the life span of the lamp; Smith [0036] This system also can provide the user with the opportunity to purchase higher quality or higher-grade replacement parts that become available over the lifespan of the appliance. For example, if a new lamp for an LCOS projection system having a lifespan of 20,000 hours becomes available as a suitable replacement for an existing lamp, the replacement part order processing system 100 can communicate this information (via the data communications network 110 and appliance communications unit 208)). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include further comparison of  the characteristics of current and replacement parts, as taught by Smith, in the combined system of U.S. Patent No. 10,430,858 B1, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the 
With respect to claim 9, Smith further discloses wherein the obtaining the usage habits includes measuring the usage habits from the sensor data (Smith [0006], [0036], see above).
With respect to claim 12, Smith further discloses wherein the consumable is selected from a group comprising: a light bulb, a water filter, printer ink, and printer toner (Smith [0006], [0036], see above).

Claim(s) 8 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,430,858 B1 in view of Smith and further in view of Gallant et al. (U.S. Pub. No. 2003/0019165 A1). 
Smith further discloses wherein the obtaining the usage habits includes receiving the usage habits of the consumable (Smith [0006] This lamp's average life expectancy is approximately 10,000 hours, although the actual operational life can vary from lamp to lamp; Smith [0030] In one example, if the part being monitored is a lamp for an LCOS display in an HDTV, the part monitor can be a timer that measures the duration of operation of the LCOS display or the lamp itself and forwards a duration value to the appliance controller 202.. The lamp usage criterion can also be based on a number of on-off cycles or other various weighted parameters that account for other factors effecting the life span of the lamp; Smith [0036] This system also can provide the user with the opportunity to purchase higher quality or higher-grade replacement parts that become available over the lifespan of the appliance. For example, if a new lamp for an LCOS projection system having a lifespan of 20,000 hours becomes available as a suitable replacement for an existing lamp, the replacement part order processing system 100 can 
Gallant discloses that usage data can be received from a user (Gallant [0147] Supply information is entered to the network automatically or manually. For example, supply data can be entered to a supply data receiver using an automatic supply sensor such as a device that automatically determines the quantities of certain supplies present or used, or supply data can be entered on a manual entry device).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of user entry of Gallant for the sensor entry of Kehoe.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim(s) 10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,430,858 B1 in view of Gettings et al. (U.S. Publication No. 2014/0278735 A1).
Claim 1 of U.S. Patent No. 10,430,858 B1 further discloses that the identified replacement consumable is the second replacement consumable, but does not disclose obtaining setting characteristics associated with a user.
Gettings discloses obtaining setting characteristics associated with the consumable as used by a user (Gettings [0010] An environmental monitoring device, which includes a sensor that provides sensor data for an external environment that includes the environmental monitoring device; Gettings 0013] The sensor data may include: a particle count, a particle size, a concentration of a chemical, a composition of the chemical, temperature, humidity, acoustic information, video, thermal information, vibration information, acceleration information, motion information, microanalysis information, mass-spectrometry information, and/or chemical-analysis information; Gettings [0014] The environmental condition may include: presence of an individual, presence of a chemical compound, presence of an allergen, presence of dust, presence of a fungus, a fire, presence of smoke, flooding, a water leak, a chemical leak, presence of an insect, presence of a rodent, availability of electrical power, a lighting condition, temperature deviating from a predefined target, and/or humidity deviating from a predefined ; and wherein identifying the replacement consumable is further based on the setting characteristics (Gettings, [0224] the processor may comparing the sensor data to a threshold value, such as a maximum or minimum value of the environmental condition); Gettings, [0225] the processor may provide the maintenance notification (operation 2114) related to the operation of the electronic device based on the analyzed sensor data; Gettings [0226] the processor may perform a remedial action related to the maintenance notification (operation 21116) (e.g. a replacement component for the electronic device may be ordered based on the maintenance notification (see also Gettings [0228]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include setting characteristics for identifying replacements, from Gettings, in the system of U.S. Patent No. 10,430,858 B1, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim(s) 11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,430,858 B1 in view of Gettings et al. (U.S. Publication No. 2014/0278735 A1) and further in view of Ross et al. (U.S. Pub. No. 2015/0338281 A1).
Continuing from claim 10, Gettings further discloses wherein the setting characteristics include at least one of: a size of a room in which the consumable is used and a temperature of the room in which the consumable is used (Gettings [0010] An environmental monitoring device, which includes a sensor that provides sensor data for an external environment that includes the environmental monitoring device; Gettings [0013] The sensor data may include: a particle count, a particle size, a concentration of a chemical, a composition of the chemical, temperature, humidity, acoustic information, video, thermal information, vibration information, acceleration information, motion information, microanalysis information, mass-spectrometry information, and/or chemical-analysis information; Gettings [0014] The environmental condition may include: presence of an individual, presence of a chemical compound, presence of an allergen, presence of dust, presence of a fungus, a fire, presence of smoke, flooding, a water leak, a chemical leak, presence of an insect, presence of a rodent, availability of electrical power, a lighting condition, temperature deviating from a predefined target, and/or humidity deviating from a predefined target; Gettings [0021] Note that the environment may be included in a physical object or the physical object may be included in the environment, and the physical object may include: a portion of a building, the building, a container, a vehicle, a liquid, and/or a train car; Gettings [0103] the environmental monitoring device may compare the sensor data to a threshold (such as a maximum value or a minimum value of the environmental condition); Gettings, [0175]-[0176] the environmental monitoring device may be used to monitor the quality of an environment  [see also Gettings, [0014], [0130]: exemplary environmental conditions, including lighting, temperature, humidity, etc.]; Gettings, [0224] the processor may analyze the sensor data (operation 2112) (e.g. analyzing the sensor data may involve comparing the sensor data to a threshold value, such as a maximum or minimum value of the environmental condition); Gettings, [0225] the processor may provide the maintenance notification (operation 2114) related to the operation of the electronic device based on the analyzed sensor data; Gettings, [0226] if the component identifier is unknown, an image of the component may be used to identify it (e.g., using an image recognition technique) [see also Gettings, 
While Gettings discloses a setting characteristic associated with temperature maximum and minimum values, it does not recite a mean, or average, temperature value.
Ross discloses an environmental monitoring system.  Ross discloses the setting characteristic may include an average temperature of the room in which the consumable is used (Ross [0136] At 736, the computer system set's proximity to one or more of the thresholds is determined. The determination can include determining a proximity of a processing of various received internal temperature sensor data from the set of computer systems, including one or more of a minimum, maximum, average, etc., to one or more threshold values).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the average temperature of Ross for the temperature of Gettings. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-20 are directed to a method (process), a system (machine or manufacture), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 1 recites a method of replacing a consumable, the method comprising: obtaining data regarding a consumable; analyzing the data to determine a state of the consumable and a physical or functional specification of the consumable related to operation of the consumable; responsive to the state of the consumable indicating that performance of the consumable is below a threshold, determining an availability of a first replacement consumable; responsive to a determination that the first replacement consumable is not available, identifying a second replacement consumable as an alternative to the first replacement consumable based on the physical or functional specification of the consumable; determining a supplier of the second replacement consumable able to deliver the second replacement 
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (i.e. analyzing data to determine and order replacement consumables) and are therefore a method of organizing human activity. More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed by a human
Claims 13 and 18 recite analogous abstract limitations and are therefore subject to the same analysis.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 lacks any recitation of a machine, let alone a recitation which creates a substantial tie so as to impose meaningful limitations on the claims scope.  The only recitation of hardware is a “sensor”, which merely characterizes the source of obtained data. Therefore, the subsequent method steps can be performed entirely manually.  Even assuming, for the sake of argument, that there were a machine tied to all of the steps of the invention, the method steps of claim 1 would merely require generic computer implementation.
Claims 13 and 18 recite the additional elements of: a non-transitory computer-readable media, one or more processors and a sensor and a sensor.  
The functions of the non-transitory computer-readable media and the one or more processors is to receive and process data received from a sensor.  The functions of the non-transitory computer-readable media and the one or more processors is/are recited at a high level of generality, and, as applied, are a tool used in their ordinary capacity to perform the aforementioned abstract limitations, and therefore amount applying the abstract concept in a computer environment.   The claim computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea.  

Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements of the non-transitory computer-readable media, the one or more processors and the sensor amount to mere instructions to apply the exception in a computing environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Similar to TLI Communications, the invention merely invokes computers as a tool to perform an existing process.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
With respect to the function of obtaining sensor data from a sensor, the specification demonstrates the well-understood, routine, conventional nature of additional elements as it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a).
Thus, even when viewed as an ordered combination, nothing in the claim(s) add significantly more (i.e. an inventive concept) to the abstract idea.


Claim 3 further characterizes the previously recited abstract limitations (i.e. defining the consumable and further characterizing the determination of the state), which acts to narrow the previously recited abstract idea limitations. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claims 6 and 16 further characterizes the previously recited abstract limitations (i.e. placement of the order), which acts to narrow the previously recited abstract idea limitations. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claims 7-9, 17 and 20 further recite obtaining usage habits to identify the replacement consumable.  These limitations represent a commercial interaction (analyzing usage data to identify replacement consumables) and are therefore a method of organizing human activity. More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed by a human. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claims 10-11 further recite obtaining setting characteristics associated with a consumable to identify the replacement consumable.  These limitations represent a commercial interaction (analyzing setting characteristics to identify replacement consumables) and are therefore a method of organizing human activity. More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed by a human. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 6, 10, 12, 13, 14, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gettings et al. (U.S. Publication No. 2014/0278735 A1), in view of Morrison (U.S. Pub. 2005/0187744 A1) and further in view of Kehoe et al. (U.S. Publication No. 2008/0025734 A1).

Claims 1, 13 and 18
Gettings discloses an environmental monitoring device that monitors the operation of legacy electronic devices (Gettings, abstract).  Gettings discloses a method of replacing a consumable, the method comprising: obtaining sensor data regarding a consumable from a sensor (Gettings [0156] during operation of electronic device 400, processing subsystem 410 may execute one or more program modules 424, such as an archiving application; Gettings [0156] this archiving application may receive, via networking interface 414, data packets from one of more of environmental monitoring devices 110 (FIG. 1); Gettings [0156] these data packets may include sensor data [and] processing subsystem 410 executes an analysis application, which analyzes the received sensor data (see also Gettings [0171]); analyzing the sensor data to determine a state of the consumable and a physical or functional specification of the consumable related to operation of the consumable (Gettings, [0131] [0172] the processor may analyze the sensor data (e.g. determining histograms, calculating statistics, normalizing sensor data, etc.); Gettings, [0175]-[0176] the environmental monitoring device may be used to monitor the quality of an environment  [see also Gettings, [0014], [0130]: exemplary environmental conditions, including lighting, temperature, humidity, etc.]; Gettings, [0224] the processor may analyze the sensor data (operation 2112) (e.g. analyzing the sensor data may involve comparing the sensor data to a threshold value, such as a maximum or minimum value of the environmental condition) (e.g., using an image recognition technique) [see also Gettings, [0127] the one or more sensor devices 228 may include: a camera or video recorder (such as a CCD or CMOS imaging sensor), a photo-detector and/or another device that measures a physical effect or that characterizes an environmental factor or physical phenomenon (either directly or indirectly); Gettings, [0225] the processor may provide the maintenance notification related to the operation of the electronic device based on the analyzed sensor data; Gettings, [0226] if the component identifier is unknown, an image of the component may be used to identify it]); responsive to the state of the consumable indicating that performance of the consumable is below a threshold, determining an availability of a first replacement consumable; and automatically placing an order for the second replacement consumable from the supplier (Gettings, [0224] the processor may comparing the sensor data to a threshold value, such as a maximum or minimum value of the environmental condition); Gettings, [0225] the processor may provide the maintenance notification (operation 2114) related to the operation of the electronic device based on the analyzed sensor data; Gettings [0226] the processor may perform a remedial action related to the maintenance notification (operation 21116) (e.g. a replacement component for the electronic device may be ordered based on the maintenance notification (see also Gettings [0228]).

Gettings, as shown above, discloses the identification of, and order placement for, a specific consumable for replacement (Gettings [0226], [0228]: ordering a replacement consumable), but does not explicitly disclose determining that the replacement consumable of the same model is unavailable. 
Morrison discloses systems and methods for automatically determining component end of life.  Morrison discloses determining an availability of a first replacement consumable (Morrison, [0018], fig. 1: a data-receiving component 110 that receives information pertaining to products and components thereof, an analysis component 120 evaluates the received data and determines unavailability of a component and suitable replacement components and suppliers thereof [see also Morrison, [0031]: determining a particular desired non-contact sensor is currently unavailable]); responsive to a determination that the first replacement consumable is not available, identifying a second replacement consumable as an alternative to the first replacement consumable based on the physical or functional specification of the consumable (Morrison, [0031]: determining suitable products utilized in place of a specific component, wherein the products can comprise various parameters associated with substitute products such as size, power consumption, delivery time, cost, etc., and determining/ranking components with equivalent parameters (i.e. equivalent output rate of a component) [see also Morrison [0042] The SC (performance status score) can be a function of various parameters associated with the supplier relative to the quality of service they provide to the user. Such parameters can include quality of product, meeting delivery schedule, level of inventory, customer service, etc. In addition, the supplier's history of performance can be utilized to determine the current performance determining a supplier of the second replacement consumable able to deliver the second replacement consumable (Morrison 17. The method of claim 12 further comprising identifying suppliers of the replacement components); and automatically placing an order for the second replacement consumable from the supplier (Morrison, claim 18: automatically ordering the replacement components).
Gettings and Morrison are each, at least in part, directed towards the identification and ordering of replacement components.  Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the determination of replacement consumables based on availability, as taught by Morrison, in the system of Gettings, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  In addition, one of ordinary skill in the art would have been motivated to do so to mitigate negative impacts associated with component obsolescence (Morrison [0007]).

Morrison, as shown above, discloses determining a supplier that is able to deliver the second replacement consumable, and strongly suggests the consideration of delivery timetables in the determination thereof, but does not explicitly recite that the delivery occurs before deletion of the consumable.
Kehoe discloses determining a supplier able to deliver a consumable before depletion of the consumable (Kehoe, [0043]: computing a prediction, based on past usage, of when the repairs or replacement will be required; Kehoe, [0043]: if it is determined that the device component 18 will need replacement, then the supplier 32 in step 156 will automatically order the replacements; Kehoe, [0043]: the threshold can be configured in such a way that, under normal machine operation, the part or supply will arrive at the customer site before it is needed in machine 12 [see also Kehoe, [0047]: the processor 24 is continuously comparing the condition of each component 18, 20 and 22 against a threshold condition, wherein a threshold condition is a predetermined condition or value against which the condition being tracked is compared to determine a need to replace a component.; Kehoe, [0050]: if the microprocessor 40 determines, based on past usage and/or configurable threshold values, that a 
Gettings, Morrison and Kehoe are each, at least in part, directed towards the identification and ordering of replacement components.  Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to include component ordering processing, as taught by Kehoe, in the combined system of Gettings and Morrison, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  In addition, one of ordinary skill in the art would have been motivated to do so because while various systems have been developed for indicating when a device component of a machine needs service, but such systems have also proven to be ineffective and unreliable (Kehoe, [0002]).

With respect to claim 13, Gettings further discloses one or more non-transitory computer-readable media containing instructions, which, in response to being executed by one or more processors, causes a system to perform operations (Gettings, [0119], [0150]).

With respect to claim 18, Gettings further discloses a system comprising: one or more processors; and one or more non-transitory computer-readable media containing instructions, which, in response to being executed by the one or more processors, causes the system to perform operations (Gettings, [0119], [0150]).

Claims 2, 14 and 19
wherein identifying the second replacement consumable is further based on the second replacement consumable including a second physical or functional specification that is the same as the physical or functional specification of the consumable (Morrison, [0031]: determining suitable products utilized in place of a specific component, wherein the products can comprise various parameters associated with substitute products such as size, power consumption, delivery time, cost, etc., and determining/ranking components with equivalent parameters (i.e. equivalent output rate of a component)).

Claim 4
Continuing from claim 1, Morrison further discloses wherein the second replacement consumable includes a characteristic upon which the identification of the second replacement consumable is based, the characteristic selected from the group consisting of: size, capacity, price, availability, and delivery time (Morrison, [0031]: determining suitable products utilized in place of a specific component, wherein the products can comprise various parameters associated with substitute products such as size, power consumption, delivery time, cost, etc., and determining/ranking components with equivalent parameters (i.e. equivalent output rate of a component).

Claims 6 and 16
Continuing from claims 1 and 13, Morrison further discloses determining suitable products utilized in place of a specific component based on delivery time (Morrison, [0031]), but does not explicitly disclose that the order of the replacement is made within a pre-definable time period.
Kehoe discloses a system for automatically detecting the need to service a machine (i.e. replenish components) (Kehoe, abstract).  Kehoe discloses wherein the placement of the order is timed to provide an expected delivery of the second replacement consumable within a pre-definable time period before the depletion of the consumable (Kehoe, [0043]: computing a prediction, based on past usage, of when the repairs or replacement will be required; Kehoe, [0043]: if it is determined that the device component 18 will need replacement, then the supplier 32 in step 156 will automatically order the replacements; Kehoe, [0043]: the threshold can be configured in such a way that, 

Claim 10
Continuing from claim 1, Gettings further discloses obtaining setting characteristics associated with the consumable as used by a user (Gettings [0010] An environmental monitoring device, which includes a sensor that provides sensor data for an external environment that includes the environmental monitoring device; Gettings 0013] The sensor data may include: a particle count, a particle size, a concentration of a chemical, a composition of the chemical, temperature, humidity, acoustic information, video, thermal information, vibration information, acceleration information, motion information, microanalysis information, mass-spectrometry information, and/or chemical-analysis information; Gettings [0014] The environmental condition may include: presence of an individual, presence of a chemical compound, presence of an allergen, presence of dust, presence of a fungus, a fire, presence of smoke, flooding, a water leak, a chemical leak, presence of an insect, presence of a rodent, availability of electrical power, a lighting condition, temperature deviating from a predefined target, and/or humidity deviating from a predefined target; Gettings [0175]-[0176] the environmental monitoring device may be used to monitor the quality of an environment  [see also Gettings, [0014], [0130]: exemplary environmental conditions, including lighting, temperature, humidity, etc.]; Gettings, [0224] the processor ; and wherein identifying the replacement consumable is further based on the setting characteristics (Gettings, [0224] the processor may comparing the sensor data to a threshold value, such as a maximum or minimum value of the environmental condition); Gettings, [0225] the processor may provide the maintenance notification (operation 2114) related to the operation of the electronic device based on the analyzed sensor data; Gettings [0226] the processor may perform a remedial action related to the maintenance notification (operation 21116) (e.g. a replacement component for the electronic device may be ordered based on the maintenance notification (see also Gettings [0228]).
While Gettings discloses the identification of a replacement consumable based on the setting characteristics, Gettings does not disclose that the identified consumable is the second replacement consumable.
Morrison further discloses that the identified replacement consumable is the second replacement consumable (Morrison, [0018], fig. 1: a data-receiving component 110 that receives information pertaining to products and components thereof, an analysis component 120 evaluates the received data and determines unavailability of a component and suitable replacement components and suppliers thereof [see also Morrison, [0031]: determining a particular desired non-contact sensor is currently unavailable; Morrison, [0031]: determining suitable products utilized in place of a specific component, wherein the products can comprise various parameters associated with substitute products such as size, power consumption, delivery time, cost, etc., and determining/ranking components with equivalent parameters (i.e. equivalent output rate of a component); Morrison 17. The method of claim 12 

Claim 12
Continuing from claim 1, Gettings further discloses wherein the consumable is selected from a group comprising: a light bulb, a water filter, printer ink, and printer toner (Gettings: [0014] the environmental condition may include: a lighting condition; Gettings [0015] the legacy electronic device may include: a light; [0224] the processor may analyze the sensor data (operation 2112) (e.g. analyzing the sensor data may involve comparing the sensor data to a threshold value, such as a maximum or minimum value of the environmental condition)).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gettings et al. (U.S. Publication No. 2014/0278735 A1), in view of Morrison (U.S. Pub. 2005/0187744 A1) in view of Kehoe et al. (U.S. Publication No. 2008/0025734 A1) and further in view of Helbing (U.S. Patent No. 6,362,573 B1).

Claim 3
Continuing from claim 1, Gettings further discloses wherein the consumable is a light bulb and determining the state of the consumable … is below the threshold (Gettings: [0014] the environmental condition may include: a lighting condition; Gettings [0015] the legacy electronic device may include: a light; [0224] the processor may analyze the sensor data (operation 2112) (e.g. analyzing the sensor data may involve comparing the sensor data to a threshold value, such as a maximum or minimum value of the environmental condition)).
While Gettings discloses that the consumable is a lightbulb and determining that the state of the consumable is below a threshold, it does not explicitly disclose that the lighting condition is at least one of an intensity and warmth.
Helbing discloses wherein the consumable is a light bulb and the determination of the state of the consumable includes a determination that at least one of an intensity and a warmth of the light bulb is below the threshold (Helbing discloses an apparatus and method for monitoring the life of arc lamp bulbs; Helbing, col. 2, l. 55- col. 3. l. 20: the control circuit 20 obtains the current arc lamp bulb property from at least one of the arc lamp bulb property value sensors 12, 14 and 16, wherein the sensors detect properties including the arc lamp bulb temperature 12; the spectral distribution of light or the light intensity in a particular wavelength range or ranges 16; Helbing, col. 4, ll. 35-65:  if the monitored value falls below a certain percentage of a stored value, the control circuit generates an end-of-life signal indicating the suggested change of the arc lamp [see also Helbing, col. 6, ll. 5-30: the lamp monitoring process 50 computes the threshold property value from the initial arc lamp bulb property value and stores the threshold property value in storage 32 or memory 33, wherein the threshold property value can be, but is not limited to the intensity of the light output in a particular wavelength range, the temperature of the bulb, etc.; Helbing, col. 6, ll. 30-50: the lamp monitoring process 50 compares the current arc lamp bulb property value with the threshold property value to determine whether the current arc lamp bulb property value meets the first, or further second, threshold property value; Helbing, col. 3, l. 10-col. 4, l. 10 for data collection examples]).
Gettings and Helbing each recite lightbulb monitoring functions. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include monitoring of lightbulb intensity and warmth, as taught by Helbing, in the combined system of Gettings, Morrison and Kehoe, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  In addition, one of ordinary skill in the art would have been motivated to do so because it is difficult to predict when an arc lamp bulb will burn out, and thus there exists an unaddressed need for an apparatus or method that accurately predicts the remaining life of an arc lamp bulb, to enable the user to obtain a spare arc lamp bulb prior to the failure of the current arc lamp bulb (Helbing, col. 1, ll. 20-35).


Claim(s) 5, 7, 9, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gettings et al. (U.S. Publication No. 2014/0278735 A1), in view of Morrison (U.S. Pub. 2005/0187744 A1) .

Claims 5 and 15
Continuing from claims 1 and 13, Morrison further discloses identifying a replacement consumable that has the second physical or functional specification based on a level of performance (Morrison, [0031]), which strongly suggest that the replacement consumable is identified as a result of a determination that the replacement consumable performs at a level at least equal to a level of performance of the consumable
Smith discloses a system and method for ordering replacement of consumable parts of a system (Smith, abstract).  Smith discloses wherein identifying the second replacement consumable is a result of a determination that the second replacement consumable performs at a level at least equal to a level of performance of the consumable (Smith, [0028]: parts that can be monitored are consumable parts that have a tendency to wear out or that require periodic replacement (e.g. lamps), wherein part monitors can include thermocouples that monitor operating temperature, counters that measure the number of cycles, timers that measure duration of operation, or sensors that measure any other measurable parameters, such as an output level, an input level, an oxidation level, a corrosion level, a decomposition level, a material elasticity level, level of illumination, average light intensity, average temperature, or component; Smith, [0029], [0033]: a measured parameter can be compared to a replacement criterion to determine when a part should be replaced; Smith, [0034]-[0036], fig. 5b: a replacement part order menu can be presented to provide the user with multiple valid options for replacing the existing part, including higher quality or higher-grade replacement parts that become available over the lifespan of the appliance (i.e. parts with longer lifespan)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include further comparison of  the characteristics of current and replacement parts, as taught by Smith, in the combined system of Gettings, Morrison and Kehoe, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the 

Claims 7, 17 and 20
Continuing from claims 1, 13 and 18, Morrison further discloses wherein identifying the second replacement consumable is further based on performance of the second replacement consumable as compared to the consumable (Morrison, [0031]: determining suitable products utilized in place of a specific component, wherein the products can comprise various parameters associated with substitute products such as size, power consumption, delivery time, cost, etc., and determining/ranking components with equivalent parameters (i.e. equivalent output rate of a component); Morrison [0054] provide optimal transition from an EOL product to a new product).
	While Morrison discloses identifying the second replacement consumable, it does not explicitly disclose obtaining usage habits.
Kehoe further discloses obtaining usage habits associated with the consumable (Kehoe, [0043]: computing a prediction, based on past usage, of when the repairs or replacement will be required; Kehoe, [0043]: if it is determined that the device component 18 will need replacement, then the supplier 32 in step 156 will automatically order the replacements; Kehoe, [0043]: the threshold can be configured in such a way that, under normal machine operation, the part or supply will arrive at the customer site before it is needed in machine 12 [see also Kehoe, [0047]: the processor 24 is continuously comparing the condition of each component 18, 20 and 22 against a threshold condition, wherein a threshold condition is a predetermined condition or value against which the condition being tracked is compared to determine a need to replace a component.; Kehoe, ¶0050: if the microprocessor 40 determines, based on past usage and/or configurable threshold values, that a condition of one of the device or supply 
While Morrison discloses identifying the second replacement consumable, and Kehoe discloses obtaining usage habits in determining the replacement consumable, the combination thereof does not explicitly disclose that the replacement consumable is based on improved performance compared with the consumable.
Smith discloses a method and system for automatically ordering replacement consumable parts. Smith discloses wherein identifying the second replacement consumable is further based on improved performance of the second replacement consumable as compared to the consumable when used in a manner consistent with the usage habits (Smith [0006] This lamp's average life expectancy is approximately 10,000 hours, although the actual operational life can vary from lamp to lamp; Smith [0030] In one example, if the part being monitored is a lamp for an LCOS display in an HDTV, the part monitor can be a timer that measures the duration of operation of the LCOS display or the lamp itself and forwards a duration value to the appliance controller 202.. The lamp usage criterion can also be based on a number of on-off cycles or other various weighted parameters that account for other factors effecting the life span of the lamp; Smith [0036] This system also can provide the user with the opportunity to purchase higher quality or higher-grade replacement parts that become available over the lifespan of the appliance. For example, if a new lamp for an LCOS projection system having a lifespan of 20,000 hours becomes available as a suitable replacement for an existing lamp, the replacement part order processing system 100 can communicate this information (via the data communications network 110 and appliance communications unit 208).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include further comparison of  the characteristics of current and replacement parts, as taught by Smith, in the 

Claim 9
Continuing from claim 7, Kehoe further discloses wherein the obtaining the usage habits includes measuring the usage habits from the sensor data (Kehoe, [0043]: computing a prediction, based on past usage, of when the repairs or replacement will be required; Kehoe, [0043]: if it is determined that the device component 18 will need replacement, then the supplier 32 in step 156 will automatically order the replacements; Kehoe, [0043]: the threshold can be configured in such a way that, under normal machine operation, the part or supply will arrive at the customer site before it is needed in machine 12 [see also Kehoe, [0047]: the processor 24 is continuously comparing the condition of each component 18, 20 and 22 against a threshold condition, wherein a threshold condition is a predetermined condition or value against which the condition being tracked is compared to determine a need to replace a component.; Kehoe, ¶0050: if the microprocessor 40 determines, based on past usage and/or configurable threshold values, that a condition of one of the device or supply components 18, 20 and 22 has in fact reached its threshold value (e.g., the count from either of the counters 50, 52, 54 has reached its associated threshold 56, 58, 60), the microprocessor 40 generates an electronic message including the count data and the need to repair or replenish certain supplies and the electronic message is sent to the provider or supplier computer; Kehoe, [0051]: the supplier computer automatically orders the parts to be shipped to the user; Kehoe, [0053]: detecting the need to service or replenish supplies in a machine is .


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gettings et al. (U.S. Publication No. 2014/0278735 A1), in view of Morrison (U.S. Pub. 2005/0187744 A1) in view of Kehoe et al. (U.S. Publication No. 2008/0025734 A1) in view of Smith (U.S. Publication No. 2003/0172072 A1) and further in view of Gallant et al. (U.S. Pub. No. 2003/0019165 A1).

Claim 8
Continuing from claim 7, Kehoe further discloses wherein the obtaining the usage habits includes receiving the usage habits of the consumable (Kehoe, [0043]: computing a prediction, based on past usage, of when the repairs or replacement will be required; Kehoe, [0043]: if it is determined that the device component 18 will need replacement, then the supplier 32 in step 156 will automatically order the replacements; Kehoe, [0043]: the threshold can be configured in such a way that, under normal machine operation, the part or supply will arrive at the customer site before it is needed in machine 12 [see also Kehoe, [0047]: the processor 24 is continuously comparing the condition of each component 18, 20 and 22 against a threshold condition, wherein a threshold condition is a predetermined condition or value against which the condition being tracked is compared to determine a need to replace a component.; Kehoe, ¶0050: if the microprocessor 40 determines, based on past usage and/or configurable threshold values, that a condition of one of the device or supply components 18, 20 and 22 has in fact reached its threshold value (e.g., the count from either of the counters 50, 52, 54 has reached its associated threshold 56, 58, 60), the microprocessor 40 generates an electronic message including the count data and the need to repair or replenish certain supplies and the electronic message is sent to the provider or supplier computer; Kehoe, [0051]: the supplier computer automatically orders the parts to be shipped to the user; Kehoe, [0053]: detecting the need to service or replenish supplies in a machine is completely automatic and does not require the intervention of any human).

Gallant discloses that usage data can be received from a user (Gallant [0147] Supply information is entered to the network automatically or manually. For example, supply data can be entered to a supply data receiver using an automatic supply sensor such as a device that automatically determines the quantities of certain supplies present or used, or supply data can be entered on a manual entry device).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of user entry of Gallant for the sensor entry of Kehoe.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gettings et al. (U.S. Publication No. 2014/0278735 A1), in view of Morrison (U.S. Pub. 2005/0187744 A1) in view of Kehoe et al. (U.S. Publication No. 2008/0025734 A1) and further in view of Ross et al. (U.S. Pub. No. 2015/0338281 A1).

Claim 11
Continuing from claim 10, Gettings further discloses wherein the setting characteristics include at least one of: a size of a room in which the consumable is used and a temperature of the room in which the consumable is used (Gettings [0010] An environmental monitoring device, which includes a sensor that provides sensor data for an external environment that includes the environmental monitoring device; Gettings [0013] The sensor data may include: a particle count, a particle size, a concentration of a chemical, a composition of the chemical, temperature, humidity, acoustic information, video, thermal information, vibration information, acceleration information, motion information, microanalysis information, mass-spectrometry information, and/or chemical-analysis information; Gettings [0014] The environmental condition may include: presence of an individual, presence of a chemical 
While Gettings discloses a setting characteristic associated with temperature maximum and minimum values, it does not recite a mean, or average, temperature value.
Ross discloses an environmental monitoring system.  Ross discloses the setting characteristic may include an average temperature of the room in which the consumable is used (Ross [0136] At 736, the computer system set's proximity to one or more of the thresholds is determined. The determination can include determining a proximity of a processing of various received internal temperature sensor data from the set of computer systems, including one or more of a minimum, maximum, average, etc., to one or more threshold values).
.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gorog (U.S. Patent No. 4,947,028) discloses an automated order and payment system (Gorog, col. 6, ll. 35-65).
Hoshizawa et al. (U.S. Pub. No. 7,010,502 B1), disclosing a system and method for keeping consumable items and determining replenishment levels for consumable items.
Hill et al. (U.S. Pub. No. 2004/0034581 A1), disclosing an inventory control and communication system.
Paullin et al. (U.S. Pub. No. 2002/0161652 A1), disclosing and system and method for inventory monitoring and control of household items.
Louella Fernandes (Internet of Things: A New Era for Smart Printing?), disclosing using IOT devices for automatic supply replenishment and remote diagnostics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ABBY J FLYNN/Primary Examiner, Art Unit 3625